Title: To Thomas Jefferson from George Jefferson, 8 August 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 8th. Augt. 1808
                  
                  Until the receipt of your favor of the 2d. I had entirely forgotten the case of St. George wine at Gordon’s.—On his informing me that you were to have one, I requested him to send it to our house, that it might certainly be recollected: and his promising to do so, I suppose caused me to cease to charge my memory with it, and thus it was forgotten altogether.—It shall now be forwarded by the very next opportunity, together with the Candles. G. has one or two more cases, for which he asks 7$ ⅌ dozn. I inclose you a receipt for the kental of fish, & likewise for a plough.—You will observe they went ten days before the things by Mr. Randolph’s boat.
                  I fear it will be utterly impossible for me to make you a visit during your stay at Monticello. If however Mr. G. returns in time for me to go up, I certainly will, should it even be within a day of the time of your departure.—I little expected when I was last with you, that it would be so long before I should have the same pleasure again. 
                  I am Dear Sir Your Most grateful & Most humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               